Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending.
Applicant’s response dated 7/5/2022 was received and considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks (p. 6) points to the amendments in support of allowability.  As modified in the existing rejection, Olderdissen lacks the processor to store, in an addressable memory space of a host device, a first indicator that indicates the firmware module has been loaded into the memory, the first indicator to cause an interrupt in a boot process for the host device.  However, Hirano Kentaro teaches automatically updating firmware (Abstract – problem to be solved), including storing, in an addressable memory space of a host device , a first indicator that indicates the firmware module has been loaded into the memory (upon determining that a firmware update is necessary, the firmware is downloaded and a flag is set indicating that there is an update request (p. 2, ¶4; memory is addressable, as the device checks the flag upon restart), the first indicator to cause an interrupt in a boot process for the host device (upon restarting, BIOS determines flag is set and executes the firmware update, and restarts the server, p. 2, ¶4).  Such a process is useful to inform the device, upon a reboot that a firmware update is to be performed prior to a full system boot.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Olderdissen such that the processor is configured to store, in an addressable memory space of a host device, a first indicator that indicates the firmware module has been loaded into the memory, the first indicator to cause an interrupt in a boot process for the host device to enable notification of firmware updates to occur without intervention, as taught by Hirano Kentaro.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite the following:
“…retrieve the firmware module from a storage device; 
verify the firmware module using the hash of the firmware image; 
load the firmware module into the memory of the at least one agent; and 
store, in an addressable memory space of a host device, a first indicator that indicates the firmware module has been loaded into the memory, the first indicator to cause an interrupt in a boot process for the host device.”

However, the present disclosure recites that BIOS sets a loading done indicator after the firmware is loaded from external storage into addressable memory, the loading done indicator to inform the verifier that the load stage is complete and the verification stage can begin (specification, ¶60).  Therefore, the claim appears to be inconsistent with the specification.  
The Examiner suggests moving the “load” and “store” steps between the “retrieve” and “verify” steps to maintain consistency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0026505 A1 to Olderdissen in view of US 2021/0216215 A1 to Wigmore et al. (Wigmore), US 2020/0089507 A1 to Froehlich et al. (Froehlich) and JP 2015060411 A to Hirano Kentaro.
Regarding claim 1, Olderdissen discloses an apparatus comprising: a plurality of agents (nodes, Fig. 2b, 252), at least one agent (firmware management agent, Fig. 2B, 25211) including: a memory to store a firmware module to be executed by the agent to perform a function associated with the agent (firmware management agent downloads new firmware, ¶50, ¶58, Fig. 2B, 2143); and a register to store enumeration data and load instructions (firmware update) for the firmware (enumeration retrieves firmware status 216 stored at each node, Fig. 2B); and a processor (leader, Fig. 2B, 25211) to: initiate an enumeration process to read the enumeration data and load instructions from the register of the at least one agent (retrieve enumeration status, Fig. 2B, 216); retrieve the firmware module from a storage device (download plugins, Fig. 2B, 2142); verify the firmware module; and load the firmware module into the memory of the at least one agent (invoke firmware updates, Fig. 2B, 2781, 2822, 2823).  Olderdissen lacks the processor to store verification data and verify the firmware module.  However, Wigmore teaches that it was known to verify firmware authenticity using a digital signature to prevent an attack involving a fraudulent firmware (¶114).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olderdissen to include the processor storing verification data and verifying the firmware module.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure the authenticity of the firmware update, as taught by Wigmore.  Olderdissen, as modified above, teaches verifying the firmware using a digital signature (Wigmore, ¶114), but is silent regarding a hash of a firmware image of the firmware module and verifying based on the hash.  However, Froehlich teaches a similar invention that details how a firmware module is verified by acquiring a reference hash from a stored digital signature and comparing the reference hash stored in a register to a hash computed from a firmware image to determine if the firmware is corrupted or manipulated (¶33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olderdissen, as modified above, to store a hash of the firmware image of the firmware module in a register and verifying the firmware module using the hash of the firmware image.  One of ordinary skill in the art would have been motivated to perform such a modification to verify the firmware module using known digital signature methods, as taught by Froehlich.  As modified, Olderdissen lacks the processor to store, in an addressable memory space of a host device, a first indicator that indicates the firmware module has been loaded into the memory, the first indicator to cause an interrupt in a boot process for the host device.  However, Hirano Kentaro teaches automatically updating firmware (Abstract – problem to be solved), including storing, in an addressable memory space of a host device , a first indicator that indicates the firmware module has been loaded into the memory (upon determining that a firmware update is necessary, the firmware is downloaded and a flag is set indicating that there is an update request (p. 2, ¶4; memory is addressable, as the device checks the flag upon restart), the first indicator to cause an interrupt in a boot process for the host device (upon restarting, BIOS determines flag is set and executes the firmware update, and restarts the server, p. 2, ¶4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Olderdissen, as modified, such that the processor is configured to store, in an addressable memory space of a host device, a first indicator that indicates the firmware module has been loaded into the memory, the first indicator to cause an interrupt in a boot process for the host device.  One of ordinary skill in the art would have been motivated to perform such a modification to enable notification of firmware updates to occur without intervention, as taught by Hirano Kentaro.
Regarding claim 8, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 15, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 2, 9 and 16, Olderdissen discloses wherein the processor is to: transmit a message to the at least one agent to update a load status of the firmware module (firmware status includes a set of parameters including firmware version, ¶108).
Regarding claims 3, 10 and 17, Olderdissen discloses wherein the firmware module is loaded using at least one of a push technique or a pull technique (nodes download firmware updates, ¶59).
Regarding claims 4, 11 and 18, Olderdissen discloses wherein the at least one agent is to: collect enumerable data from each of the plurality of agents (collects metrics, including availability data, ¶59); and discover one or more capabilities of the agent using the enumerable data (determines updates based on metrics, status, etc., ¶59).
Regarding claims 5, 12 and 19, Olderdissen discloses wherein the at least one agent is to transmit a message to trigger the at least one agent to execute the firmware module (nodes download updates and update firmware, ¶59; see also ¶60 disclosing leadership change messages causing firmware update in step 278).  
Regarding claims 6, 13 and 20, Olderdissen discloses wherein the at least one agent is to transmit a message to trigger the at least one agent to copy the firmware module from an external memory (trigger download of firmware updates, ¶58).
Regarding claims 7, 14 and 21, wherein the processor is to copy the firmware module into a memory of the at least one agent (firmware updates plugins downloaded by nodes, ¶59). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Security of SoC firmware load protocols” by Krstic et al. is cited for teaching that it was known that SoCs can have a requirement that the host OS be able to stop the device, load an updated version of its firmware, and then restart the device (§I, ¶2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
August 3, 2022